THE THIRTEENTH COURT OF APPEALS

                                        13-13-00491-CV


   STEPHEN WITCHER, CHRISTOPHER LANDER AND WINN TRAYLOR LANDER
                                v.
                           2W MINERALS


                                        On Appeal from the
                           24th District Court of DeWitt County, Texas
                                 Trial Cause No. 11-05-21,898A


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.            The Court orders the appeal

DISMISSED in accordance with its opinion.           Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

May 1, 2014